Holmes, J.
We assume in the plaintiff’s favor that he shows a covenant by the defendant to deliver a deed, and a breach by reason of the absence of seals from the instrument which the plaintiff accepted. After the execution of the instrument the plaintiff conveyed the land described in it to his brother Cornelius. Later, Cornelius brought a bill in equity in the name of the plaintiff, Darius, to compel the sealing of the instrument, and then, seemingly before any further step had been taken in the cause, Cornelius paid the defendant fifteen *29hundred dollars, and the defendant caused the proper seals to be affixed. This was done by the agreement of the parties, including, as we understand the report, the plaintiff, Darius, who was the nominal plaintiff in the bill in equity.
If the plaintiff had paid the money, the sealing of the deed would have imported satisfaction of the plaintiff’s claim on the covenant, and the same must be taken to be true when the money was paid by a third person with the plaintiff’s assent, the whole transaction being a settlement of a controversy upon that covenant then pending in. the plaintiff’s name. If the payment had not been with the plaintiff’s assent, it is difficult to see how he could recover more than nominal damages. For his case is that the defendant’s agreement still binds him, and if so, the payment made by the plaintiff’s brother in order to induce the defendant to do what he had covenanted to do by this same agreement was not necessary, but the defendant might have been compelled to do it by prosecuting the bill in equity. Therefore the plaintiff was not bound by the covenants in his deed to indemnify his brother for the payment, and cannot recover what he paid from the defendant. Without considering further objections to the plaintiff’s recovery, we are of opinion that the ruling for the defendant was right.

Judgment on the verdict.